REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 10,201,756, which included original patent claims 1–8.  Applicant requested amendment of the claims on 2/12/2021.  Claims 1–20 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“We believe the original patent to be wholly or partly inoperative or invalid by reason of the patentee claiming more or less than the patentee had the right to claim in the patent, and particularly on the grounds that the claims do not provide sufficiently specific limiting detail regarding the implementation of the underlying technology that is discussed in the specification and relied upon in the claims. Reissue is therefore sought in order to avoid having the claims be directed to a judicial exception under 35 USC 101, and revise the "displaying" step in claims 1 & 7-8” (2/12/2021 declaration p. 2).
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
It fails to “specifically identify an error . . . by reference to the specific claim(s) and the specific claim language wherein lies the error”, as per MPEP 1414 II.

35 USC § 251 Rejections
Claims 1–20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.  
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8 and 14–18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is confusing in claim scope.  It is an apparatus claim setting forth structure, yet the claim includes what appear to be method steps (the processor allocates, determines, provides and displays).  These steps appear to represent methods of using the apparatus rather than the structure (e.g. the processor configured to perform the listed functions) of the apparatus itself.
See MPEP 2173.05(p)(II), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).
Claim 14 is confusing in claim scope.  It is an apparatus claim setting forth structure, yet the claim includes what appear to be method steps (determining whether condition is met, reward is provided).
Claim 15 is confusing in claim scope.  It is an apparatus claim setting forth structure, yet the claim includes what appears to be a method step (processor controls).
Claim 16 is confusing in claim scope.  It is an apparatus claim setting forth structure, yet the claim includes what appear to be method steps (determining whether condition is met, processor determines the probability).
Claim 17 is confusing in claim scope.  It is an apparatus claim setting forth structure, yet the claim includes what appears to be a method step (reward is allocated).
Claim 18 is confusing in claim scope.  It is an apparatus claim setting forth structure, yet the claim includes what appears to be a method step (processor displays a history).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
This 101 analysis follows the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register /Vol. 79, No. 241 at 74618) and the subsequent updates and memoranda, including the “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) and the “October 2019 Update”.  See https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.
Regarding step 1 of the flowchart, the claims are directed to: a) a game control method, b) a non-transitory computer-readable recording medium recording a program for causing a computer to perform a set of steps and c) game control apparatuses.  Therefore they each pass step 1.  
Moving to step 2A of the eligibility test, we determine whether the claims are “directed to” a patent-ineligible abstract idea.  The 2019 PEG creates a two-prong approach for this step.  
Prong one of 2A requires analysis as to whether an abstract idea recited in the claims falls within any of the groupings of abstract ideas enumerated in the 2019 PEG.  Independent claims 1, 7 and 8 recite the concept of providing a reward to a video game player from a player group reward box if a reward condition is met.  This represents a method of organizing human activity, an abstract idea grouping identified by the 2019 PEG.  The claimed concept represents the following of rules (for playing a game) – allocating rewards to a reward box, determining if a condition is satisfied, and then providing the allocated reward to the player.  This is consistent with the findings of an abstract idea (rules for playing a wagering game) in In re Smith, 815 F.3d.816, 118 U.S.P.Q.2d 1245 (Fed. Cir. 2016) and (rules for playing a dice game) in In re Marco Guldenaar Holding B.V. , 911 F.3d 1157 (Fed. Cir. 2018).  Claims 1–20 therefore are found to recite an abstract idea, and thus they satisfy prong one of step 2A.  
Prong two of 2A requires analysis as to “whether the claim recites additional elements that integrate the exception into a practical application of that exception”.  MPEP 2106.04(d)(I) describes that a list of considerations are evaluated in prong 2 of step 2A (as well as in Step 2B).  These considerations are listed in MPEP 2106.05(a) through (h) and are evaluated in prong 2 step 2A without consideration of whether the additional elements represent well-understood, routine and conventional activity.
Claims 1, 7 and 8 include elements that might be considered additional to the abstract idea such as:
Claims 1 and 8
storing information in a memory
an arithmetic processor
displaying a screen
Claim 7
computer readable medium with computer program to perform steps
storing information in a memory
displaying a screen.

These claimed elements when considered separately or together provide for generic computer-based elements chosen to carry out the abstract idea itself.  The problem of prior art social games that allocate and provide rewards for enemy battle defeats as lacking “unexpectedness, dramatic impact, and taste” (US Patent 10,201,756 at 1:34–55) is not a technological problem overcome using a technological solution.  None of these computer-based elements provide improvement to the functioning of a computer itself, none apply or use a particular machine, none transform an article to a different state or thing and none apply the abstract idea in a meaningful way beyond generally linking the abstract idea to a particular technological environment or field of use.  Where computer technology is used, it is merely invoked in order to carry out the abstract idea.  These elements are directed in part to insignificant, extra-solution activity such as data gathering and outputting of results.  Therefore, the additional elements do not integrate the exception into a practical application of that exception.  
Dependent claims 2–6 and 9–20 are directed to details of the abstract idea itself and do not further specify any elements that might be considered additional to the abstract idea beyond what are already recited in the independent claims.
Therefore, claims 1–20 do not satisfy prong two of Step 2A.
Moving to step 2B of the eligibility test, we determine whether the claims recite additional elements that amount to “significantly more” and thus provide an inventive concept.  Claims 1, 7 and 8 include elements that might be considered additional to the abstract idea such as:
Claims 1 and 8
storing information in a memory
an arithmetic processor
displaying a screen
Claim 7
computer readable medium with computer program to perform steps
storing information in a memory
displaying a screen

These elements however, individually and in ordered combinations as claimed, do not amount to “significantly more” than the abstract idea and are generically recited computer elements which do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  These computer-based elements are put to use for their well-known, routine and conventional native purposes.  See MPEP 2106.05(d)(ii) where the courts have recognized storing and retrieving information from memory, calculations and recordkeeping as conventional.  The steps of the claimed invention could also be carried out manually, by pen and paper and/or dice and/or cards, without the need for computers.
Dependent claims 2–6 and 9–20 are directed to details of the abstract idea itself and do not further specify any elements that might be considered additional to the abstract idea beyond what are already recited in the independent claims.
As such, the claims do not recite “significantly more” than the judicial exception, and therefore they fail step 2B of the eligibility test.  Because the answer to Step 2B of the flowchart is “NO”, claims 1–20 are not directed to eligible subject matter.

	
Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716. The examiner can normally be reached Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992